Case: 13-51158      Document: 00512736385         Page: 1    Date Filed: 08/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51158
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE BONILLA-RIVERA, also known as Jose Bonilla, also known as Jose
David Bonilla, also known as Misael Hernandez, also known as Jose David
Rivera, also known as Jose David Bonilla-Rivera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-424-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Bonilla-Rivera was sentenced to a 37-month term of imprisonment
following his guilty plea to illegal reentry of a deported alien. See 8 U.S.C.
§ 1326. He challenges the substantive reasonableness of his sentence, arguing
that it is greater than necessary to satisfy the goals of 18 U.S.C. § 3553(a). We
review his challenge to the substantive reasonableness of his sentence for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51158    Document: 00512736385    Page: 2   Date Filed: 08/18/2014


                                No. 13-51158

abuse of discretion, see Gall v. United States, 552 U.S. 38, 49-51 (2007), and
apply a rebuttable presumption of reasonableness to the within-guidelines
sentence, see United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir.
2009).
      In reliance on Kimbrough v. United States, 552 U.S. 85, 109-10 (2007),
and for purposes of preserving the issue for possible further review, Bonilla-
Rivera argues that the presumption of reasonableness should not apply
because the illegal reentry Guideline lacks an empirical basis. As Bonilla-
Rivera concedes, his argument is foreclosed. See United States v. Duarte, 569
F.3d 528, 529-31 (5th Cir. 2009); Mondragon-Santiago, 564 F.3d at 366-67.
      We have consistently rejected Bonilla-Rivera’s “double counting”
argument and his argument that U.S.S.G. § 2L1.2 results in excessive
sentences because it is not empirically based. See Duarte, 569 F.3d at 529-31.
We also have rejected the “international trespass” argument that Bonilla-
Rivera asserts. See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006).
      Bonilla-Rivera has not shown that his sentence does not account for a
sentencing factor that should receive significant weight, gives significant
weight to an irrelevant or improper factor, or represents a clear error of
judgment in balancing sentencing factors. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). Mere disagreement with the propriety of his sentence
or with the weight given to § 3553(a) factors does not suffice to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The judgment of
the district court is AFFIRMED.




                                      2